Case 2:20-cv-00380-JRG Document 11-6 Filed 12/28/20 Page 1 of 14 PageID #: 156




                   EXHIBIT 5
Case 2:20-cv-00380-JRG Document 11-6 Filed 12/28/20 Page 2 of 14 PageID #: 157




                               The People’s Republic of China
                    Wuhan Intermediate People’s Court, Hubei Province
                                          Civil Order


                                                         E 01 Zhi Min Chu No. 743 (2020)
        Applicant I: Samsung Electronics Co., Ltd.             Address: 129 Samsung-ro,
    Yeongtong-gu, Suwon-si, Gyeonggi-do, Republic of Korea.
        Legal Representative: Kim Ki-nam, representative director and vice chairman.
        Attorney: Xie Guanbin, Lifang & Partners.
        Attorney: Jiao Shan, Lifang & Partners.
        Applicant II: Samsung (China) Investment Co., Ltd.          Address: Nei 15, 1001,
    1002, 1003, 10th Floor, Building 2, No. 15, Guanghua Road, Chaoyang District, Beijing,
    People's Republic of China.
        Legal Representative: Choi Seungsik, general manager.
        Attorney: Zhou Yigang, employee of the company.
        Attorney: Jiao Shan, Lifang & Partners.
        Applicant III: Samsung (China) Investment Co., Ltd Wuhan Branch.            Address:
    Room 1901-B and Room 1902, 19th Floor, Wuhan Poly Culture Plaza, 99 Zhongnan
    Road, Wuchang District, Wuhan City, Hubei Province, the People's Republic of China.
        Person in charge: Kim Kye Hyeon, general manager.
        Attorney: Xie Guanbin, Lifang & Partners.
        Attorney: Jiao Shan, Lifang & Partners.
        Respondent: Telefonaktiebolaget LM Ericsson. Address: SE-16483, Stockholm,
    Kingdom of Sweden.
        Legal Representative: Börje Ekholm, CEO.


        A dispute over royalty rate for standard essential patents (hereinafter referred to as
    SEPs) filed by Applicant I Samsung Electronics Co., Ltd. (hereinafter referred to as
    Samsung Co., Ltd.), Applicant II Samsung (China) Investment Co., Ltd. (hereinafter
    referred to as Samsung China) and Applicant III Samsung (China) Investment Co., Ltd
Case 2:20-cv-00380-JRG Document 11-6 Filed 12/28/20 Page 3 of 14 PageID #: 158




    Wuhan Branch (hereinafter referred to as Samsung Wuhan) against Respondent
    Telefonaktiebolaget LM Ericsson was accepted by the Wuhan Intermediate People's
    Court (hereinafter referred to as “this court”) on December 7, 2020.


         On December 14, 2020, Samsung Co., Ltd., Samsung China, and Samsung Wuhan
    filed an application for act preservation with this court, requesting:
         1. prohibit the Respondent and its affiliates from seeking preliminary injunction
    or permanent injunction reliefs or administrative measures against the applicants, its
    affiliates or other entities involved in manufacturing, using, offering to sell, selling, and
    importing Samsung communications products based on the 4G and 5G SEPs involved
    in this case with the courts, customs, administrative authorities of China or other
    countries/regions, or through any other procedures during the proceeding of this case
    until the judgment/ruling of this case taking effect, and order the Respondent and its
    affiliates to immediately withdraw or suspend such applications that have been filed;
         2. prohibit the Respondent and its affiliates from applying with the courts, customs,
    administrative authorities of China or other countries/regions, or through any other
    procedures for enforcement of any preliminary injunction or permanent injunction
    reliefs or administrative measures that has been or may be obtained against the
    applicants, its affiliates or other entities involved in manufacturing, using, offering to
    sell, selling, and importing Samsung communications products based on the 4G and 5G
    SEPs involved in this case during the proceeding of this case until the judgment/ruling
    of this case taking effect;
         3. prohibit the Respondent and its affiliates from applying with the courts of China
    or other countries/regions for the determination of license conditions (including royalty
    rates) and royalty regarding the 4G and 5G SEPs involved in this case during the
    proceeding of this case until the judgment/ruling of this case taking effect, and order
    the Respondent and its affiliates to immediately withdraw or suspend such applications
    that have been filed;
         4. prohibit the Respondent and its affiliates from applying with the courts of China
    or other countries/regions for determining whether the Respondent and its affiliates
Case 2:20-cv-00380-JRG Document 11-6 Filed 12/28/20 Page 4 of 14 PageID #: 159




    have satisfied FRAND obligation in legal procedures in the current negotiations
    regarding the 4G and 5G SEPs involved in this case, during the proceeding of this case
    until the judgment/ruling of this case taking effect, and order the Respondent and its
    affiliates to immediately withdraw or suspend such applications that have been filed;
         5. prohibit the Respondent and its affiliates, during the proceeding of this case until
    the judgment/ruling of this case taking effect, from applying with the courts of China
    or other countries/regions for rulings that order the applicants to withdraw this
    application for act preservation or prohibit the applicants and its affiliates from applying
    for the enforcement of the civil ruling on act preservation of the above-mentioned items
    1-4, and order the Respondent and its affiliates to immediately withdraw or suspend
    such applications that may or have been filed, immediately withdraw such
    judgment/ruling that may be or have been obtained and not apply for enforcement of
    such judgment/ruling that may be obtained against the Applicants and its affiliates.


         The Applicants are making the requests based on the following facts and grounds:
    1. If preservation items in this case are filed, they would severely affect the manufacture
    and operation of the Applicants and affiliates thereof, and they would incur irreparable
    damages. Besides, these items would also force the Applicants to accept the
    unreasonable royalty rate offer, and the present case would not proceed. Therefore, it is
    necessary and urgent to take the act preservation. 2. The crucial dispute between the
    Applicants and the Respondent is over how much royalty for global wireless
    communication SEPs should be paid to the Respondent. The Applicants has filed the
    case over the dispute to this court, asking to decide a global license condition, including
    royalty rate, in accordance with the fair, reasonable, and non-discriminatory (“FRAND”)
    doctrine. As a result, the Respondent has no ground to apply for an injunction or file
    lawsuit over royalty rate. An act preservation would not impose an unreasonable
    limitation on the litigation right of the Respondent. 3. If the Respondent applies for an
    injunctive remedy or files another lawsuit over the royalty, or applies for the
    enforcement of injunction order or judgment over royalty issued by another court in
    China or other jurisdictions, it would intervene in the adjudication of the present case,
Case 2:20-cv-00380-JRG Document 11-6 Filed 12/28/20 Page 5 of 14 PageID #: 160




    and thus render the judgment of the present case hard to enforce. 4. The court taking
    act preservation measures against the Respondent would not undermine the
    international comity. Before the filing of the present case, the Respondent had not filed
    an injunction or royalty lawsuit over the same issue in the present case before other
    courts. Therefore, an act preservation by the court against the Respondent is appropriate
    in respect of the influence on the proceedings and adjudications of a court of China or
    other jurisdictions. 5. An act preservation by the court against the Respondent would
    not detrimental to the social public interests. In contrast, if the court does not ban the
    Respondent from applying for an injunction remedy or filing another lawsuit over the
    royalty, it would put the Applicants in an extremely disadvantageous position in
    negotiations, and the Applicants might be forced to accept unreasonable patent license
    conditions. As a result, the operation costs of the Applicants would increase, which
    would impair Applicants’ market competitiveness. The consumer’s interests would
    ultimately be impacted by cost transfer and other factors.


         On December 22, 2020, the Applicants submitted Samsung’s Supplementary
    Statement on the Requests for an Act Preservation to this court, undertaking to provide
    bonds for the application of an act preservation. On December 23, 2020, Samsung
    China submitted a credit certificate and a letter of commitment for act preservation.


         After review, the preliminary evidence in the present case shows that, the
    Applicants Samsung Co., Ltd., was established in 1969 and is headquartered in Suwon
    City, Gyeonggi Province, South Korea. Samsung Co., Ltd. is mainly engaged in
    businesses in the fields of semiconductors, display equipment, information and
    communication technology, and life technology. The Applicants Samsung China, was
    established in Beijing, China in 1996, and represented Samsung Co. Ltd. in its
    investment and related product production and sales in China. The Applicants Samsung
    Wuhan, was established in Wuhan, China in 2011. Samsung Wuhan is a branch of
    Samsung China in Wuhan and is responsible for the sales of Samsung products in
    Wuhan and surrounding areas. The Respondent, Ericsson, was founded in 1876 and is
Case 2:20-cv-00380-JRG Document 11-6 Filed 12/28/20 Page 6 of 14 PageID #: 161




    headquartered in Stockholm, Sweden. Ericsson is a provider of communications
    solutions and professional services. The Respondent has joined a number of wireless
    communication standard organizations, participated in the formulation of 2G, 3G, 4G
    and 5G wireless communication standards, and has a large number of SEPs under
    wireless communication standards such as GSM/GPRS/EDGE, WCDMA/HSPA, LTE
    and NR. The Respondent promised to ETSI, TIA, TTA, ARIB and other standards
    organizations that it would license others to implement its wireless communication
    SEPs under FRAND conditions. In 2007 and 2014, Samsung and Ericsson entered
    licensing agreements over 2G, 3G, and 4G SEPs. The 2014 license agreement will
    expire at the end of 2020. In January 2020, Samsung and Ericsson started licensing
    negotiations over the 4G and 5G SEPs held or controlled by the Respondent after the
    expiration of the 2014 license agreement. After many rounds of negotiations, Samsung
    and Ericsson failed to reach a license agreement over the relevant 4G and 5G SEPs, nor
    reached an agreement on submitting the dispute to a third-party arbitration. Therefore,
    the Applicants filed a complaint with this court on December 7, 2020, requesting the
    court to determine, based on FRAND principle, the global license conditions, including
    royalty rates, of 4G and 5G SEPs held or controlled by the Respondent for the
    Applicants’ communications products. After the present case was accepted, Ericsson
    and its wholly-owned subsidiary in the United States sued the Applicants Samsung Co.,
    Ltd. and its US subsidiary in the Eastern District Court of Texas on December 11, 2020,
    requesting the court to determine the Ericsson’s offer complies with FRAND principle,
    and to determine the negotiation activity of Ericsson is compatible with FRAND
    commitments and ETSI intellectual property policy.


         The Court is of the view that this case is about a foreign-related dispute over a
    contract of intellectual property, and the application for act preservation is a procedural
    matter, which should be examined and adjudicated in accordance with the law of the
    place where this court is located, that is, the law of the People’s Republic of China.


         Paragraph 1 of Article 100 of the Civil Procedure Law of the People’s Republic of
Case 2:20-cv-00380-JRG Document 11-6 Filed 12/28/20 Page 7 of 14 PageID #: 162




    China provides that when the enforcement of a judgment may be difficult or other
    damages may be caused due to the conduct of one party or for other reasons, the people's
    court may, upon the application of the other party, order to preserve its property, order
    it to perform certain acts or prohibit it from performing certain acts; if the other party
    does not make an application, the People's Court may also order to take preservation
    measures when necessary. The Provisions of the Supreme People's Court on Several
    Issues Concerning the Application of Law to the Examination of Cases of Act
    Preservation for Intellectual Property Disputes (hereinafter referred to as “Act
    Preservation Provisions”), which came into effect on January 1, 2019, provide special
    provisions on the examination and processing of applications for act preservation for
    intellectual property disputes. According to the above-mentioned laws and judicial
    interpretations, the Court will analyze the application from the following aspects, and
    then decide whether to approve the application for act preservation: first, whether there
    are any case scenarios in this case in which it would be difficult to enforce the judgment
    due to the conduct of the Respondent; second, whether there would be any irreparable
    harm to be suffered by the applicants in the absence of the preservation measures; third,
    whether the harm the applicants might suffer in the absence of the preservation
    measures would outweigh the harm the respondent might suffer as a result of the
    preservation measures; fourth, whether the public interests and international order of
    civil proceedings would be disserved by the preservation measures; and fifth, whether
    the applicant has provided sufficient security for the application for act preservation.


         1. Whether there are any case scenarios in this case in which it would be difficult
    to enforce the judgment due to the conduct of the Respondent
         According to the Applicants’ claims in this case, its main pleading is to request
    this court to determine the global license terms and conditions, including royalty rates,
    over the 4G and 5G SEPs held or controlled by the respondent and its subsidiaries for
    the Applicants’ communication products. As of the date of filing this case, except for
    this case, there have no any proceedings taken place between the parties over the license
    or infringement of the 4G and 5G SEPs in dispute. As for the issue Whether there are
Case 2:20-cv-00380-JRG Document 11-6 Filed 12/28/20 Page 8 of 14 PageID #: 163




    any case scenarios in this case in which it would be difficult to enforce the judgment
    due to the conduct of the Respondent, this court is making the analysis as per the items
    of the preservation application as follows:
         (1) About Items 1 and 2 of the preservation application. If, in the course of this
    case, the Respondent and its affiliates seek preliminary injunctions, permanent
    injunctions or administrative measures against the Applicants, their affiliates and other
    entities which manufacture, use, promise to sell, sell or import Samsung’s
    communication products, or apply for enforcement of such injunctions or
    administrative measures already obtained or likely to obtain with the courts, customs
    authorities or administrative enforcement agencies in China or other countries and
    regions, the Applicants, while agreeing to pay the Respondent the royalties for the 4G
    and 5G SEPs under the terms and conditions determined by this court, will still be under
    the risk of injunctions or administrative measures, and thus it will make no sense to
    enforce the judgment rendered by this court on the global license terms and conditions
    where the injunctions or administrative measures are applied or enforced. Therefore,
    Items 1 and 2 of the act preservation application is justifiable.
         (2) About Items 3 and 4 of the preservation application. If, in the course of this
    case, the Respondent files actions over license terms or royalty rates for the 4G and 5G
    SEPs in dispute with the courts of China or other countries and regions, or files actions
    to request such courts to determine whether the Respondent has complied with its
    FRAND obligations in the negotiations, it will lead to an overlap or conflicts between
    the scope of trial and outcomes of this earlier filed case and the later ones, and further
    result in difficulties in the enforcement of the judgment rendered by this Court.
    Therefore, Items 3 and 4 of the act preservation application is justifiable.
         （3）Regarding Item 5 of the preservation application. For the above-mentioned
    act preservation applications 1-4, if the Respondent files an anti-injunction case in the
    courts of China or other countries and regions, requiring the applicant to withdraw the
    act preservation application in this case or not to apply for enforcement of the above
    applications, it will also indirectly affect the trial and judgment enforcement of this case.
    Therefore, Item 5 of the Applicants’ act preservation application prohibits the
Case 2:20-cv-00380-JRG Document 11-6 Filed 12/28/20 Page 9 of 14 PageID #: 164




    Respondent and its affiliates from requesting the court to order the Applicants to
    withdraw the act preservation application, or request the court to prohibit the Applicants
    from applying for the enforcement of the orders containing preservation matters of
    applications 1-4, and ordering the Respondent and its affiliates to immediately
    withdraw or suspend possible or already filed anti-injunction requests are also justified.
    As for Item 5 of the Applicant’s preservation application, it requires the Respondent
    and its affiliates to be ordered in accordance with the law to immediately vacate such
    court rulings that may or have been obtained, and the Applicants and its affiliates shall
    not apply for enforcement of such court rulings that may be obtained. In view of the
    fact that the court has approved that the applicant’s request to the court to order the
    Respondent not to file an anti-injunction case is justified, given there is no evidence the
    Respondent has obtained such court rulings, the above part content in Item 5 of the
    application lacks basis, therefore which is not approved by the court at this stage.


         2. Whether failure to take act preservation measures will cause irreparable damage
    to the Applicant’s legitimate rights and interests?
         For SEPs, this court recognizes and respects the rights enjoyed by SEP owners,
    and supports them to obtain fair and reasonable licensing fees from relevant technology
    implementers. At the same time, after the relevant patent technical solutions are
    incorporated into the technical standards, they will be more widely used due to others'
    following with the standards, and the patent owner will gain relatively more licensing
    fees and competitive advantages. Therefore, the rights of SEPs holders, especially the
    right of applying for injunctive relief should be imposed reasonable and necessary
    restrictions. In this case, the Applicants are the licensees in the implementation of SEPs,
    and the communication products it produces and sells may use the patents held by the
    Respondent. In the event of the two parties fail to reach a new license agreement, the
    Applicants continue to produce and sell the relevant communication products, they may
    face lawsuits filed by the Respondent or other legal remedies sought by the Respondent.
    Especially when the Respondent submits an application for a temporary injunction or a
    permanent injunction against the Applicants’ products with the court, or seeks
Case 2:20-cv-00380-JRG Document 11-6 Filed 12/28/20 Page 10 of 14 PageID #: 165




     administrative measures with the customs or administrative departments on the
     Applicants’ products, the Applicants’ production and sales activities will be affected as
     a result. In particular, the technical field involved in this case is the communications
     field, the relevant product cycle is relatively short, and the technology is updated and
     iterated quickly, therefore the enforcement of the injunction measures will block the
     sales of the Applicants’ products and may cause the Applicants’ market share to shrink
     irreversibly, causing its interests to suffer irreparable damage. Therefore, when the
     Applicants have requested this court to determine that the global licensing conditions
     of SEPs between the Applicants and Respondent including royalty rates in accordance
     with the FRAND principles, it is necessary to take corresponding act preservation
     measures in response to the Applicants’ application.


          3. Whether the harm to the Applicants caused by the failure to take act preservation
     measures outweighs the harm caused to the Respondent by the act preservation
     measures
          Judging from the relationship between the parties involved in the licensing of SEPs,
     there is a common interest basis between the two parties, that is, the licensee obtains
     income through external sales of products, while the patent owner has the right to
     participate in the distribution of product income based on its technical contribution of
     the SEPs to the product. At the same time, confrontations may arise between the two
     parties due to their divergences on the implementation conditions of the relevant SEPs
     licenses. When deciding whether to take act preservation measures against SEPs owner,
     the interests of SEP owners and licensee should be considered in a balanced manner. In
     this case, for the Applicants, if the act preservation measures are not adopted, their
     production and sales activities will be adversely affected or even forced to stop. As far
     as the Respondent is concerned, if it is forbidden to seek preliminary injunctions,
     permanent injunctions or administrative remedies against the products produced and
     sold by the Applicants, the enforcement of its patent rights will be subject to certain
     restrictions, but it will not lead to the fundamental loss of its rights. On the contrary,
     after the Applicants request this court to determine the relevant conditions on SEP
Case 2:20-cv-00380-JRG Document 11-6 Filed 12/28/20 Page 11 of 14 PageID #: 166




     license for both parties in accordance with FRAND principles, the prohibition on the
     Respondent from seeking preliminary injunctions, permanent injunctions or
     administrative remedies so that the Applicants can maintain the normal production and
     sales of its products, won’t jeopardize the right of the Respondent to require the
     Applicants to pay the royalty and calculate the corresponding loss. In fact, if the
     Applicants can maintain or even expand the scale of production and sales of related
     products, the final royalty that the Respondent obtains from the Applicants may
     increase accordingly. Therefore, not to adopt act preservation measures in this case has
     a greater impact to the Applicants, while the adoption of act preservation measures has
     a relatively small impact on the Respondent. From the perspective of the balance of
     interests, the Applicants’ application for act preservation should also be supported.


          4. Will the adoption of act preservation measures harm the public interest and the
     international civil litigation order
          As far as the public interest is concerned, the act preservation measures in this case
     will not harm the public interest. From the perspective of consumers, they can still
     continue to obtain the communication products produced and sold by the Applicants
     without encountering product bans or sold-outs. On the contrary, if the act preservation
     measures are not taken, the Applicants will still face the risk of being prohibited from
     producing and selling related products even if the Applicants agrees to the court to
     determine the licensing conditions between itself and the Respondent, reducing its
     ability to participate in market competition, and it will eventually impact consumer
     interests due to cost transfer and other factors.
          As far as the impact to the international civil litigation order is concerned, this
     court is the first court to accept the dispute between the Applicants and the Respondent
     regarding the royalty on SEPs; when the Applicants voluntarily request the court to
     decide the Applicants’ global licensing conditions for communication products over 4G
     and 5G SEPs held or controlled by the Respondent, the adoption of act preservation
     measures will help ensure the proceeding of this case and the enforcement of the
     judgement. In this way, it will not only provide way out for the disputes that the parties
Case 2:20-cv-00380-JRG Document 11-6 Filed 12/28/20 Page 12 of 14 PageID #: 167




     have failed to resolve after multiple rounds of negotiations, but also help the parties to
     resolve the disputes in a package. It can also eliminate judicial litigation and jurisdiction
     conflicts caused by multiple lawsuits between the Applicants and the Respondent in
     different countries or regions to the greatest extent.


          5. Whether the Applicants provided valid guarantee for the act preservation
     application


          According to the Provision 1, Article 11 of the Regulations on Act Preservation,
     applicants who apply for act preservation shall provide guarantees in accordance with
     the law. In this case, one of the Applicants Samsung China has submitted a deposit
     certificate of RMB 50 million to this court and agreed to be deposited by this court as
     a guarantee for act preservation. In addition, the Applicants explained to this court that
     if this court approves its application for act preservation and the Respondent is willing
     to comply, it is willing to increase the amount of guarantee as required by this court.
     This court believes that the deposit guarantee of RMB 50 million provided by the
     Applicants can cover the initial losses that may be caused to the Respondent by the act
     preservation measures. The Applicants’ explanation about the willingness to continue
     to increase guarantees during the period of the Respondent's compliance with the act
     preservation ruling, also shows that the Applicants has the goodwill to provide full
     guarantee for the possible losses to be suffered by the Respondent, and also shows the
     Applicants’ sincere willingness to resolve disputes through the litigation in this case.
     This practice of continuously increasing the amount of guarantee during the period of
     the Respondent’s compliance behavior constitutes a constraint on both parties, helps to
     urge both parties to enter the substantive process of resolving disputes as soon as
     possible, and promotes the early settlement of the dispute in this case. Therefore, this
     court acknowledges the guarantee provided by the Applicants for act preservation.


          In summary, failure to take act preservation measures will render the judgment
     difficult to be enforced and the Applicants will suffer irreparable damages.     Given that
Case 2:20-cv-00380-JRG Document 11-6 Filed 12/28/20 Page 13 of 14 PageID #: 168




     taking act preservation measures will not cause substantial harm to Respondents’
     interests and the Applicants have provided effective guarantees, the preservation
     applications should be mainly approved.

     After the review of the panel, according to the Articles 100, 102, and Items 4 of
     paragraph 1 of Article 154 of “China Civil Procedure Law” and paragraph 1 of Articles
     3, 4, 7 and 13 of the Act Preservation Provisions, this court holds:
          I.      The Respondent Ericsson and its affiliates, during the proceeding of this
                  case until when the judgment of this case becomes effective, shall not seek
                  preliminary injunction or permanent injunction reliefs or administrative
                  measures, with the courts, customs, administrative bodies in China or other
                  countries or regions or though other procedures, against Samsung
                  Electronics, Samsung (China) Investment, the Wuhan Subsidiary of
                  Samsung (China) Investment and related parties who manufacture, use,
                  offer for sale, sale, or import of Samsung telecommunication products, over
                  the 4G and 5G SEPs involved in this case, and immediately withdraw or
                  cease any such requests that have been raised;
          II.     The Respondent Ericsson and its affiliates, during the proceeding of this
                  case until when the judgment of this case becomes effective, shall not
                  request to enforce preliminary injunction or permanent injunction reliefs or
                  administrative measures which have already been obtained or likely to be
                  obtained, with the courts, customs, administrative bodies in China or other
                  countries or regions or though other procedures, against Samsung
                  Electronics, Samsung (China) Investment, the Wuhan Subsidiary of
                  Samsung (China) Investment and related parties who manufacture, use,
                  offer for sale, sale, or import of Samsung telecommunication products, over
                  the 4G and 5G SEPs involved in this case;
          III.    The Respondent Ericsson and its affiliates, during the proceeding of this
                  case until when the judgment of this case becomes effective, shall not
                  request courts in China or other countries and regions to determine the
                  license conditions (including the license royalty rate) or license fee, over
                  the 4G and 5G SEPs involved in this case, and immediately withdraw or
                  cease any such requests that have been raised;
          IV.     The Respondent Ericsson and its affiliates, during the proceeding of this
                  case until when the judgment of this case becomes effective, shall not
                  request courts in China or other countries and regions to determine whether
                  it has satisfied FRAND obligation in the negotiations in legal procedures,
                  over the 4G and 5G SEPs involved in this case, and immediately withdraw
                  or cease any such requests that have been raised;
          V.      The Respondent Ericsson and its affiliates, during the proceeding of this
                  case until when the judgment of this case becomes effective, shall not
                  request the courts in China or other countries and regions to order Samsung
                  Electronics, Samsung (China) Investment, the Wuhan Subsidiary of
Case 2:20-cv-00380-JRG Document 11-6 Filed 12/28/20 Page 14 of 14 PageID #: 169




                 Samsung (China) Investment and related parties, to withdraw this act
                 preservation application or prohibit them from requesting to enforce this
                 order, and immediately withdraw or cease any such requests that have been
                 raised;
         VI.     Deposit a bond of 50 million RMB provided by Samsung (China)
                 Investment for the act preservation for this case.
         VII.    Reject the other claims by the Applicants.

     If the Respondent Ericsson violates this ruling, this court will impose penalties
     according to relevant provisions of Chapter X of the Civil Procedure Law of the
     Republic of the People's Republic of China.

     The application fee for act preservation in this case is RMB 5,000. The Applicants
     Samsung Electronics Co., Ltd. payable by Samsung (China) Investment Co., Ltd.,
     Wuhan Branch of Samsung (China) Investment Co., Ltd.

     This ruling is being enforced with immediate effect.

     If the Respondent are not satisfied with this ruling, it may apply for reconsideration
     with this court once within 5 days from the date of receipt of this ruling. The
     enforcement of the order shall not be suspended during the period of reconsideration.

     Chief Judge: Yin Wei
     Judge: Xu Jixue
     Judge: Zhao Qianxi
     Judge: Jiang Lijin
     Judge: Zhou Shubo

     (seal)
     December 25, 2020
     Assistant judge: Zhong Yawei
     Clerk: Tong Xiaoxue
     Clerk: Zhao Danting
